DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	No claims are new, amended, or cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	Authorization for an examiner’s amendment to the claims was given by Albert Jongman Lee, Reg. No. 61,673 on May 4, 2022.
	In the claims:
	Please cancel claims 6 and 17.
	Please amend claims 1 and 13 as follows:

1.	 A method comprising: retrieving at least one configuration file, the at least one configuration file comprising:
a plurality of different data transformation tasks, each of the tasks denoted with a task identifier that identifies a particular task to apply to a set of input data and associated with task-specific criteria for execution of the particular task;
a schema definition for a dataset, wherein the schema definition defines a plurality of columns;
receiving an input file that includes an input dataset comprising a single text column with fixed - width fields; 
in response to receiving the input file, based on reading the at least one configuration file, applying the plurality of different data transformation tasks to the input dataset to generate an output dataset that is formatted differently from the input dataset, wherein the applying comprises using an array of fixed-width values specified in the at least one configuration file to map the fixed-width fields of the input dataset to the output dataset, and wherein the output dataset is formatted according to the task-specific criteria and aligns with the plurality of columns as defined by the schema definition; 
wherein the method is performed using one or more processors.

13.	One or more non-transitory computer-readable media storing instructions, which when executed by one or more processors cause: retrieving at least one configuration file, the at least one configuration file comprising:
a plurality of different data transformation tasks, each of the tasks denoted with a task identifier that identifies a particular task to apply to a set of input data and associated with task-specific criteria for execution of the particular task;
a schema definition for a dataset, wherein the schema definition defines a plurality of columns;
receiving an input file that includes an input dataset comprising a single text column with fixed - width fields; 
in response to receiving the input file, based on reading the at least one configuration file, applying the plurality of different data transformation tasks to the input dataset to generate an output dataset that is formatted differently from the input dataset, wherein the applying comprises using an array of fixed-width values specified in the at least one configuration file to map the fixed-width fields of the input dataset to the output dataset, and wherein the output dataset is formatted according to the task-specific criteria and aligns with the plurality of columns as defined by the schema definition.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 2, 2022